ORDER
PER CURIAM
AND NOW, this 6th day.of June, 2017, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(a.) Whether the Commonwealth Court erred when it held, without legal precedent, that a workers’ compensation claimant’s attorney must disgorge and return unreasonable contest attorney’s fees if the employer ultimately prevails?
(b.) Whether the disgorgement and return of unreasonable contest attorney’s fees when the employer ultimately prevails is better left to the legislature rather than the courts?